DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed February 3, 2021, to the prior Office Action is acknowledged.  Applicant has amended claims 1 and 3 and withdrawn claims 4-9.  However, this withdrawal is improper for the reasons cited below in the Election/Restriction section (see succeeding section).

Election/Restrictions
Applicant’s elections without traverse of the Base Editor Cas9 vector APOBEC1-SaCas9-NLS-UGI-NLS species (claim 2) and the human PD-1 target gene species (claims 3-5) in the reply filed on October 16, 2020 is acknowledged.
Applicant did not elect a specific cell line species to be examined, however, from those specifically claimed, which were an HEK293T cell line (claims 4 and 6) and a human T cell line (claims 5 and 8).  Rather, Applicant withdrew claims 4-9.  This is not proper, however, as Applicant was required to elect a cell line species for examination pursuant to the restriction requirement mailed on August 25, 2020.  Because Applicant did not make an election, which was required, Examiner will examine claims 4-6 and 8 in light of Kuscu et al. and Kim et al. (see below), which are directed to the species of human HEK293T cells and T cells, so as not to delay prosecution.  Furthermore, claims 7 and 9 will also be examined.

Claims 1-9 are currently under examination and the subject matter of the present Office Action.

Sequence Compliance
A copy of the “Sequence Listing” in computer readable form has been submitted. However, the content of the computer readable form does not comply with the requirements of 37 C.F.R.1.822 and/or 1.823, as indicated on CRF Error Report dated 02/05/2021 (see attached p. 1 of CRF Error Report).
Appropriate correction is required.


Priority
Applicant’s claim for the benefit of a prior-filed application, Chinese patent application CN201710437122.0, filed on June 12, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   While a certified copy of the foreign patent application CN201710437122.0 is provided by the instant application, a certified English translation of said foreign patent application has not been provided.
Accordingly, the effective priority date of the instant application is granted as June 12, 2017.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on October 24, 2019 has been received and considered herein.

Specification
Objections
et al., 2017]” (Specification, p. 6, para 1), but it is unclear to which reference this citation refers.  This is because there are multiple references taught by someone having the name “Kim” authored in 2017 related to the use of BE3 to edit genes (see Kim reference of IDS and Kim et al., "Increasing the genome-targeting scope and precision of base editing with engineered Cas9-cytidine deaminase fusions", epub 02/13/2017, Nature Biotechnology 35(4), p. 371-376, hereinafter Kim’NPL).  
Appropriate correction of the Specification is required clarifying to which Kim reference the Specification refers.

35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Note that in some instances, the specification may define the cells in such a way as to encompass a human egg, a human embryo or animal, i.e. human; or a cell within a human being.  Claims drawn to cells should not be interpreted as reading on an intact human embryo or whole animal except in the relatively rare instances where the specification defines the cells in such a way that the claims would reasonably read on a human embryo or animal, for example, where the specification specifically and particularly includes the provision that the cell intended to be encompassed by the claim is a fertilized human egg, or where the cell resides or will reside in a human being.   In this situation, a rejection under 35 U.S.C. §101 based upon the reasoning that the claims read on a whole animal and therefore on a human being (non-statutory subject matter) may be appropriate.  This particular situation is independent of whether or not there is hand of man.  If the cell would reasonably read upon a human embryo or whole human, or is inseparable therefrom, it would be rejected as non-statutory regardless of whether there was something in the claim that was not derivable from 
Considering the foregoing analysis, claims 6 and 8 are not rejected under 35 USC §101 because the claimed inventions are not directed to non-statutory subject matter.  The Specification does not teach that the claimed human cells on which the gene knockout method is performed are located in vivo, or to be administered to a human, and the Examples are directed to performing the gene knockout method on human cells in vitro or on mouse cells in a mouse organism.  There is no evidence that claims 6 and 8 are claiming human cells located within, and inseparable from, a human organism.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite.  As a first matter, claim 1 recites a “BE3” agent.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “BE3” in claim 1 is used by the claim to evidently mean “BE3 and variants thereof,” (see Specification, p. 7, para 1) while the accepted meanings are “APOBEC1-XTEN-spCas9n-UGI” or “APOBEC1-XTEN-saCas9n-UGI” according to Kim’NPL (Kim et al., "Increasing the genome-targeting scope and precision of base editing with engineered Cas9-cytidine deaminase fusions", epub 02/13/2017, Nature Biotechnology 35(4), p. 371-376).  The term is indefinite because the specification does not clearly redefine the term.
As a second matter, claim 1 is also indefinite for reciting “the upstream base near the codon cannot be G”.  Based on what is disclosed by the Specification, the metes and bounds of this limitation are unknown/unclear.  The term “near” is a relative term, and the Specification provides no guidance for discerning the degree of relativity claimed (i.e., what locations are sufficiently “near” the target codon so as to fulfill the claimed limitation’s requirement of being “near the [target] codon”).  One of ordinary skill in the art would therefore not be able to discern which base (or bases) from the target codon is (are) sufficiently “near” to read upon the claimed limitation.   
In addition, dependent claims 2-3, 5, and 7-9 are included in the basis of the rejection because, although they recite and encompass specific methods for targeting a gene sequence to be knocked out with a base editor 3 complex, they do not correct the primary deficiencies of the independent claim.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 9 recite the limitation of “sgRNA and BE3 as recited in” in claims 1 and 2, respectively.  The phrase “as recited in”, however, is different in scope from the “method of” phrase of claims 1 and 2.  Because of this, the scope of the sgRNA and BE3 encompassed by the phrase “as recited of the method of” claims 1 or 2 to ensure that the claims recite sgRNA and BE3 have the same scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuscu et al., "CRISPR-STOP: gene silencing through base-editing-induced nonsense mutations", 06/05/2017, Nature Methods 14(7), p. 710-712; of record in IDS).
Regarding claim 1, Kuscu teaches a gene knockout method of knocking out a target gene (abstract).  Kuscu specifically teaches knocking out a target gene in HEK293T cells (p. 710, col 1, para 2), wherein the gene to be knocked out by the gene knockout method is either EHMT2 (G9a) or LMNB2 (p. 711, col 1, para 3).  However, Kuscu teaches that these genes were merely selected to test “feasibility” of its method (i.e., that its gene knockout method is not limited to targeting these two particular genes) (p. 711, col 1, para 3), and they identified 216,000 stop sgRNAs that can be used to target the 17,000+ 
selecting a 14 to 24 bp-NGG target sequence of the coding region of the gene to be knocked
out (p. 713, col 1, Plasmids and sgRNA design), such that the target sequence of a target gene contains a CAA, CAG, or CGA target codon (p. 710, col 2, para 1); and  
using an sgRNA sequence to position BE3 in the target sequence to convert the target single base C of the target codon into T, in order to introduce a corresponding termination codon TAA, TAG, or TGA for realization of the gene knockout (p. 710, col 2, para 1-2),
wherein the target single-base C can be located between site 4 to 8 of the target sequence (p. 713, col 1, Plasmids and sgRNA design); and
the interval of the target codon and NGG is 10 to 14 bp (p. 713, col 1, Plasmids and sgRNA design); and
the sgRNA can be 16 to 24 bp in length and complementary to a target coding strand (p. 713, col 1, Plasmids and sgRNA design).
While Kuscu does not teach ipsis verbis that an upstream base near the target codon cannot be G, Kuscu does teach target sequences in which the target codon is located adjacent to bases that are not G (Supplementary Figure 1: i-stop codon positions in the mCherry gene).  Specifically, for the sgRNA sg1 targeting the target codon CAG such that it convert to TAG (see Supplementary Figure 1: i-stop codon positions in the mCherry gene), the bases on either side directly adjacent to the CAG target codon are not G.  Furthermore, bases at least 4 bases upstream and 3 bases downstream of the target codon are not G.  Because Kuscu contemplates target codons on a target sequence that are not near G, Kuscu reasonably anticipates the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 2, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuscu et al., "CRISPR-STOP: gene silencing through base-editing-induced nonsense mutations", 06/05/2017, Nature Methods 14(7), p. 710-712; of record in IDS), as applied to claim 1, in further view of Maianti et al. (U.S. Pat. Pub. 2018/0237787 A1; priority date of 12/23/2016).
The teachings of Kuscu have been set forth supra.
Regarding claim 2, Kuscu teaches a gene knockout method of knocking out a target gene (abstract), comprising: selecting target sequence of the coding region of the gene to be knocked out (p. 713, col 1, Plasmids and sgRNA design), such that the target sequence of a target gene contains a CAA, CAG, or CGA target codon (p. 710, col 2, para 1); and using an sgRNA sequence to position BE3 in the target sequence to convert the target single base C of the target codon into T, in order to introduce a corresponding termination codon TAA, TAG, or TGA for realization of the gene knockout (p. 710, col 2, para 1-2).  Kuscu teaches that its can be used to knock out a target gene in HEK293T cells (p. 710, col 1, para 2), wherein the gene to be knocked out by the gene knockout method is either EHMT2 (G9a) or LMNB2 (p. 711, col 1, para 3).  However, Kuscu teaches that these genes were merely selected to test “feasibility” of its method (i.e., that its gene knockout method is not limited to targeting these two particular genes) (p. 711, col 1, para 3), and they identified 216,000 stop sgRNAs that can be used to target the 17,000+ genes of the human genome (p. 711, col 1, para 4).
Kuscu does not teach, however that the BE3 comprises the full sequence rAPOBEC1-SaCas9-NLS-UGI-NLS, that the Cas9 is an SaCas9, or that the BE3 contains NLS signals and a recombinant APOBEC1.
Maianti teaches a BE3 for introducing nonsense mutations into genes (abstract; para [0161]), wherein the BE3 is comprised of APOBEC1, Cas9, and UGI (para [0005], [0009]-[0011]).  Maianti also teaches that the Cas9 can be an SaCas9 (para [0009]).  Maianti also teaches that the BE3 can be fused to 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the APOBEC1-Cas9-UGI BE3 complex taught by Kuscu with NLS signals based on Maianti.  Maianti teaches that a BE3 complex for editing a target codon can comprise/be fused with NLS signals, and one of ordinary skill in the art would have been motivated to combine the APOBEC1-Cas9-UGI BE3 complex taught by Kuscu with NLS signals based on Maianti because doing so would have helped localize the BE3 complex in the nucleus.
One skilled in the art would have a reasonable expectation of success of combining the APOBEC1-Cas9-UGI BE3 complex taught by Kuscu with NLS signals based on Maianti because Maianti teaches that BE3 complexes can contain NLS signals or be fused with NLS signals.

Regarding claims 7 and 9, Maianti teaches that the guide RNAs of its invention and the nucleobase editors may be packaged into kits (para [0225]).  Maianti also teaches that the kits can optionally include nucleic acid vectors for the expression of the guide RNAs, a component that would necessarily amplify the expression of said guide RNAs (para [0225]).

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuscu et al., "CRISPR-STOP: gene silencing through base-editing-induced nonsense mutations", 06/05/2017, Nature Methods 14(7), p. 710-712; of record in IDS), as applied to claim 1, in further view of Kim (U.S. Pat. Pub. 2019/0185860 A1; priority date of August 12, 2016).
The teachings of Kuscu have been set forth supra.
Plasmids and sgRNA design), such that the target sequence of a target gene contains a CAA, CAG, or CGA target codon (p. 710, col 2, para 1); and using an sgRNA sequence to position BE3 in the target sequence to convert the target single base C of the target codon into T, in order to introduce a corresponding termination codon TAA, TAG, or TGA for realization of the gene knockout (p. 710, col 2, para 1-2).  Kuscu teaches that its can be used to knock out a target gene in HEK293T cells (p. 710, col 1, para 2), wherein the gene to be knocked out by the gene knockout method is either EHMT2 (G9a) or LMNB2 (p. 711, col 1, para 3).  However, Kuscu teaches that these genes were merely selected to test “feasibility” of its method (i.e., that its gene knockout method is not limited to targeting these two particular genes) (p. 711, col 1, para 3), and they identified 216,000 stop sgRNAs that can be used to target the 17,000+ genes of the human genome (p. 711, col 1, para 4).
Kuscu, however, does not teach that the gene to be knocked out is a human PD-1 gene and that the human PD-1 gene comprises the sequence of SEQ ID NO: 5 of the instant Application.
Kim et al. teaches a method of knocking out immunoregulatory genes, including human PD-1 (abstract; para [0127], [0135]), wherein the human PD-1 gene is knocked out by a base editor protein comprising a Cas9 and guide nucleic acid (para [0076]-[0079]).  Kim also teaches that the Cas9 can be SaCas9 (para [1043]).  Finally, Kim teaches that the PD-1 gene to be knocked out can comprise the same sequence of SEQ ID NO: 5 of the instant Application (Table 1; SEQ ID NO: 88).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the EHMT2 (G9a) or LMNB2 gene to be knocked out using a Cas9 base editor of Kuscu so that the gene to be knocked out is PD-1 based on Kim.  Kim teaches that a base editor complex comprising Cas9 can target a PD-1 sequence for gene knockout, including SEQ ID NO: 5 of the instant Application, and one of ordinary skill in the art would have been motivated to substitute 
One skilled in the art would have a reasonable expectation of success of substituting the EHMT2 (G9a) or LMNB2 gene to be knocked out using a Cas9 base editor of Kuscu so that the gene to be knocked out is PD-1 based on Kim because Kim teaches that base editor complexes comprising Cas9 can be used to target the PD-1 gene, and Kuscu teaches that its BE3 complex can be used to target any of the 17,000 genes in the human genome.

Regarding claim 5 and 8, Kim teaches that the PD-1 gene can be knocked out from a human T cell (para [0063]).
Regarding claims 7 and 9, Kim teaches that the sgRNA can be combined with oligonucleotide sequences for its amplification (para [1571]-[1572]).  While Kim does not teach ipsis verbis that sgRNA and oligonucleotide sequences for its amplification comprises a “kit”, Kim teaching sgRNA and the reagents necessary for its amplification necessarily constitutes the components of a kit as disclosed by the Specification (Specification, p. 4, para 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.R./
Examiner, Art Unit 1633                                                                                                                                                                                       

/KEVIN K HILL/Primary Examiner, Art Unit 1633